UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2010 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 2700 Houston, Texas77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Items. On October 19, 2010, Eagle Rock Energy Partners, L.P. (the “Partnership”) issued a press release announcing that (i) the recently installed Phoenix processing plant in the Texas Panhandle had begun commercial operations, (ii) the Partnership had completed the previously announced acquisition of certain natural gas gathering systems and related facilities located primarily in the Texas Panhandle from Centerpoint Energy Field Services, Inc. and (iii) the borrowing base under its senior secured credit facility had been increased to $140 million, from its previous level of $130 million, by its commercial lenders as part of the Partnership’s regularly scheduled semi-annual borrowing base redetermination. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release of the Partnership dated October 19, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EAGLE ROCK ENERGY PARTNERS, L.P. By: Eagle Rock Energy GP, L.P., its general partner By: Eagle Rock Energy G&P, LLC, its general partner Date: October 19, 2010 By: /s/ Charles C. Boettcher Charles C. Boettcher Senior Vice President and General Counsel Exhibit Index Exhibit No. Description Press Release of the Partnership dated October 19, 2010
